          Case 2:19-cv-00172-APG-NJK Document 42 Filed 02/05/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   DAVID LEVOYD REED,
                                                           Case No.: 2:19-cv-0172-APG-NJK
 8          Plaintiff,
                                                                        ORDER
 9   v.
                                                                     [Docket No. 41]
10   JENNIFER NASH, et al.,
11          Defendants.
12         Pending before the Court is a subpoena to produce documents and inspect premises.
13 Docket No. 41. Discovery-related documents must be served on the affected party, not filed on
14 the docket unless ordered by the Court. See Local Rule 26-8; Fed. R. Civ. P. 5(d)(1). No such
15 order has been entered in this case. Accordingly, the Court STRIKES the above-referenced
16 document, and instructs the parties to refrain from filing discovery documents on the docket in the
17 future absent a Court order that they do so.
18         IT IS SO ORDERED.
19         Dated: February 5, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
